In a negligence action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), dated July 14, 1995, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
The use of an automobile involves more than just its operation and includes all necessary incidental activities such as entering and exiting (see, Rowell v Utica Mut. Ins. Co., 77 NY2d 636, 639; Nassau County Ch. of Assn. for Help of Retarded Children v Insurance Co., 59 AD2d 525, 526). Contrary to the defendants’ contentions, we find that issues of fact exist which preclude an award of summary judgment (see, Museums at Stony Brook v Village of Patchogue Fire Dept., 146 AD2d 572). Rosenblatt, J. P., Miller, Ritter and Florio, JJ., concur.